PER CURIAM.
By this interlocutory appeal, we are asked to review the propriety of a trial court order which continues a prior injunc-tive order of the court. We have jurisdiction to entertain this appeal. Art. V, § 4(b)(3), Fla. Const.; Fla.R.App.P. 9.130(a)(3)(B).
The injunctive order which is continued herein restrains the plaintiff/appellant Flagship National Bank of Miami from prosecuting a certain in personam action on a judgment presently pending before the United States District Court for the Northern District of Georgia, Atlanta Division. We reverse the above injunctive order upon a holding that “it is not within the power of state courts to bar litigants from filing and prosecuting in personam actions in the federal courts.” General Atomic Co. v. Felter, 434 U.S. 12, 98 S.Ct. 76, 54 L.Ed.2d 199, 200 (1977).
Reversed.